Citation Nr: 0425744	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO decision that denied service 
connection for PTSD.  In April 1998, the veteran testified at 
an RO hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  In support of his claim, he has alleged two inservice 
stressor incidents.  He indicated that he was in Saigon in 
November 1970 when a satchel charge exploded killing and 
wounding many individuals, including American soldiers.  He 
also reported that around September 1971 he witnessed an 
explosion at the Cam Ranh Bay Air Force Base.  In that 
incident, he reported that the enemy had managed to blow up 
an ammunition dump on the base, killing and wounding multiple 
soldiers.  In both of these incidents, the veteran testified 
that he assisted in helping the wounded. 

The veteran served on active duty in the Army from April 1970 
to November 1971, including service in Vietnam from November 
1970 to November 1971. His service personnel records indicate 
his military occupational specialty (MOS) in Vietnam was 
communications center specialist.  His service personnel 
records show he received no awards or decorations that 
signify that he participated in combat actions.  While in 
Vietnam, he was assigned to the 507th Transportation Group 
(Movement Control) from November 1970 to October 1971.  He 
was subsequently assigned to USASupComCRBw, as part of the 
2nd Region Traffic Management Agency, until leaving Vietnam 
in November 1971.  His service medical records do not show 
treatment for a psychiatric disorder.

In February 1999, a response letter was received from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).   USASCRUR reported that Operational Report - 
Lessons Learned submitted by the U.S. Army, Vietnam, for the 
period August 1, 1971 through October 31, 1971, documents an 
enemy attack on August 25, 1971 at the Cam Ranh Bay 
ammunition dump that destroyed 6,000 tons of ammunition.  The 
USASCRUR reported that U.S. Army records also document 
terrorist incidents in Saigon in 1970, but they were unable 
to document the November incident described by the veteran.

In September 2004, the veteran's representative, along with 
his written brief presentation, submitted an article from the 
Internet detailing the Vietnam-era activities of the 507th 
Transportation Group (Movement Control) Traffic Management 
Agency, MACV.  The article states that the Second Traffic 
Region Headquarters was located in Nha Trang with district 
offices in Pleiku, Qui Nhon and Cam Ranh Bay.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e, under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

In this case, the Board believes the veteran's stressor 
relating to an enemy attack on August 25, 1971 at the Cam 
Ranh Bay ammunition dump has been established.  Accordingly, 
the Board finds there is a further duty to assist the veteran 
in developing his claim for service connection for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  First, the veteran should be asked to 
provide updated information concerning any additional medical 
treatment received by him for PTSD during the course of this 
appeal.  He should then be scheduled for a new VA examination 
for PTSD.  The Board notes that the diagnosis of PTSD, shown 
on the report of the VA examination performed in September 
1997, appears to be based totally upon an unconfirmed 
stressor.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
written notice under the VCAA concerning 
the evidence and information necessary to 
substantiate his claim for service 
connection for PTSD, including notice of 
what portion he is to provide and what 
portion the VA is to provide.   

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for psychiatric problems 
since 2000.  The RO should then obtain 
copies of the identified medical records.

3.  The veteran should undergo a VA 
compensation examination to determine the 
existence and etiology of PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Any diagnosis of 
PTSD must be in accordance with the 
standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the events that are considered 
stressors supporting the diagnosis, and 
doctor should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.  

4.  Complete any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
with respect to the veteran's claim for 
service connection for PTSD.  Then, review 
the claim.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

